ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022, has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
Examiner acknowledges applicants’ submissions dated July 25, 2022, including arguments, amendments, the cancellation of claim 20, and the inclusion of new claim 21.

Claims 1 – 19 and 21 are currently pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding Independent claim 1, applicants’ amendments successfully overcome the previously-made rejection under 35 USC 103 by the combination of Jolley and Ott. The combination of references does not adequately render obvious the recited use of a machine learning model or the consideration of a total number of search results in the generation of result presentation. Accordingly, that rejection is hereby withdrawn.

An updated search of the relevant prior art resulted in Berkman, et al., U.S. PG-Pub No. 2011/0066613 and Nixon, et al., U.S. PG-Pub No. 2021/0089593 (filed September 20, 2019). Berkman discloses the use of a machine learning system to perform contextual ranking, and could potentially be appropriately combined with the previously-used references. Nixon discloses the consideration of the total number of search results when presenting results in an audio format; however, there is insufficient motivation to combine Nixon with Berkman, Jolley, and Ott. For this reason, independent claim 1 is allowable.

Dependent claims 2 – 4 and 21, depending from allowable independent claim 1, are similarly allowable.

Regarding Independent claims 5 and 14, examiner finds applicants’ arguments to be persuasive. In particular, examiner agrees that Jolley does not disclose “inputting, to one or more machine learning models, the context, the first search results, and the second search results” or “generating, based at least in part on an output of the one or more machine learning models, instructions associated with a presentation of the first search results and the second search results at a user interface of the computing device.” For this reason, the previously-made rejection to these claims under 35 USC 102(a)(1) as being anticipated by Jolley is hereby withdrawn.

An updated search of the relevant prior art did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed invention. Independent claims 5 and 14 are therefore allowable.

Dependent claims 6 – 13 and 15 – 19, dependent from allowable independent claims 5 and 14, are similarly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/            Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/            Supervisory Patent Examiner, Art Unit 2167